Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 15, 1975, which modified and affirmed as modified the decision of a referee reversing an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective September 27, 1973 on the ground that he lost his employment through misconduct in connection therewith. The board found that claimant, a mechanics helper, was discharged for refusing to accede to his supervisor’s request to wash buses for a few hours because that department was shorthanded. Involved are solely issues of fact and credibility which were for the board’s resolution. The board found claimant’s refusal unjustified and the instant record contains substantial evidence to support this determination (Matter of Booras [Levine], 50 AD2d 627; Matter of Lester [Catherwood] 30 AD2d 1025). Decision affirmed, without costs. Koreman, P. J., Sweeney, Mahoney, Larkin and Reynolds, JJ., concur.